Exhibit 99.1 Contact: Curtis Garner Chief Financial Officer Otelco Inc. 205-625-3571 Curtis@otelcotel.com Otelco Reports Second Quarter 2010 Results ONEONTA, Alabama (August 3, 2010) – Otelco Inc. (NASDAQ: OTT) (TSX: OTT.un), a wireline telecommunications services provider in Alabama, Maine, Massachusetts, Missouri, New Hampshire and West Virginia, today announced results for its second quarter ended June 30, 2010.Key highlights for Otelco include: ● Total revenues of $26.5 million for second quarter 2010. ● Operating income of $7.0 million for second quarter 2010. ● Adjusted EBITDA (as defined below) of $12.9 million for second quarter 2010. “The second quarter was productive as we completed several critical projects for future growth and experienced positive financial results,” said Mike Weaver, President and Chief Executive Officer of Otelco.“Our financial results include an increase in revenue and Adjusted EBITDA for the quarter and year-to-date over the same periods in 2009.In addition, all categories of revenue increased for the quarter. The second quarter is typically when we experience a net decline in access line equivalents and as expected, access line equivalents declined by 0.4% for the enterprise. The increase in Adjusted EBITDA to its highest quarterly level reflects the implementation of additional operational synergies, settlement of certain issues associated with FairPoint Communications'bankruptcy proceedings, and continued growth in our CLEC operations.Clearly, while the delay in the economic recovery impacts our local markets, we continue pressing our growth plans in 2010,” Weaver concluded. “In this quarter, we completed our integration process as the New England operations began utilizing the brand nameOTT Communications in June.We invested in sales resources and network facilities in New Hampshire as we continue to expand our service footprint,” added Weaver. “We have also realigned our senior management team in New England to increase our focus on selling in all of our markets.In addition, we completed the exchange of all our Class B shares for IDSs in June, increasing the outstanding IDS units to 13.2 million. “Our cash position has increased by $5.0 million so far this year, with capital investments in the business of $2.3 million for second quarter. These investments were concentrated in New England as we expand the technology infrastructure in Maine and New Hampshire to support additional customers and control costs,” said Weaver.“As evidenced by our growth in cash and the twenty-second consecutive IDS dividend, we remain committed to building value for and returning cash to our shareholders.” Distribution to Income Deposit Security Holders Each quarter, the Board will consider the declaration of dividends during its normally scheduled meeting.For this quarter, the Board is meeting on August 12, 2010.The scheduled interest and any dividend declared will be paid on September 30, 2010, to holders of record as of the close of business on September 15, 2010.The interest payment will cover the period from June 30, 2010 through September 29, 2010.Currently, it is anticipated that the Company’s dividends in 2010 will continue to be treated as a return of capital for tax purposes.The Company has made twenty-two successive quarterly distributions of dividends and interest since its IDS units were originally offered to the public in December 2004. - MORE - Otelco Reports Second Quarter 2010 Results Page 2 August 3, 2010 Second Quarter 2010 Financial Summary (Dollars in thousands, except per share amounts) Change 2Q 2009 2Q 2010 Amount Percent Revenues $ $ $ % Operating income $ $ $ % Interest expense $ ) $ ) $ ) )% Net income available to stockholders $ $ $ ) * Basic net income per share $ $ $ ) * Diluted net income per share $ $ $ * Adjusted EBITDA(a) $ $ $ % Capital expenditures $ $ $ ) )% * Not a meaningful calculation Six Months Ended June 30, Change YTD 2009 YTD 2010 Amount Percent Revenues $ $ $ % Operating income $ $ $ % Interest expense $ ) $ ) $ ) )% Net income (loss) available to stockholders $ ) $
